Citation Nr: 1123744	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-23 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Bergmann & Moore, LLC


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969, during the Vietnam Era.  He served in Vietnam from October 1968 to November 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Louisville, Kentucky, Regional Office (RO), which determined that new and material evidence had been received to reopen the service connection claim for PTSD, but ultimately denied service connection.  The Veteran disagreed with such decision and subsequently perfected an appeal.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue is appropriately captioned on the first page of this decision.  

In April 2009, the Veteran, his wife, and his son testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In July 2009, the Board inter alia determined that new and material evidence had not been received to reopen the service connection claim for PTSD.  The Veteran appealed the Board's July 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, upon a Joint Motion for Remand, the Court remanded the decision to the Board for further action concerning the application to reopen the service connection claim for PTSD.  Specifically, the Court's bases for remand were failure by VA to fulfill its duty to assist by not attempting to verify the Veteran's claimed stressors and failure to develop the Veteran's other service connection claims for depression and anxiety disorders.  
The Board notes that the Veteran submitted additional evidence consisting of a March 2011 Private Psychiatric Evaluation Report and January 1969 to December 1969 unit history while the claim was on appeal before the Court.  Subsequently, in an April 2011 Letter from the Veteran's Representative, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  38 C.F.R. 
§ 20.1304 (2010).

The Board also notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depressive disorder/depression and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  


FINDINGS OF FACT

1.  In a May 2003 final decision, the RO denied service connection for PTSD; the Veteran was provided notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the May 2003 decision, and such decision became final. 

3.  Evidence added to the record since the final May 2003 RO denial is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD.

4.  The Veteran's alleged stressors of being exposed to rocket and mortar attacks, experiencing guilt as a result of the death of a friend and pilot in 1969, and a near death experience when the engine of a plane stalled while he was a passenger, which he claimed occurred during the combat-like conditions in Vietnam, are consistent with the places, types, and circumstances of his service.  

5.  The Veteran has PTSD as a result of various in-service stressors, to include being exposed to rocket and mortar attacks, experiencing guilt as a result of the death of a friend and pilot in 1969, and a near death experience when the engine of a plane stalled while he was a passenger.


CONCLUSIONS OF LAW

1.  The RO's unappealled May 2003 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  Evidence received since the RO's May 2003 final decision is new and material; the claim of entitlement to service connection for PTSD is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the Veteran's new and material evidence claim for service connection for PTSD, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Further, with regard to the herein reopened service connection claim for an acquired psychiatric disorder, to include PTSD, the Board is herein granting in full benefit sought on appeal, specifically service connection for an acquired psychiatric disorder, to include PTSD.  As such, no discussion of VA's duty to notify or assist with regard to this issue is necessary.

Legal Criteria and Analysis - Application to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    
Evidence is considered "new" if it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

By way of history, the Veteran initially filed a service connection claim for PTSD in June 2002.  In a May 2003 rating decision, the RO denied service connection for PTSD on the basis that there is no verifiable stressor and no evidence showing that PTSD was incurred in or aggravated by military service.  The Veteran submitted a Notice of Disagreement to initiate appellate review (see September 2003 "Statement in Support of Claim," VA Form 21-4138), and the RO provided the Veteran with a Statement of the Case in January 2005 again denying his service connection claim for PTSD on the basis that there is no verifiable stressor and no evidence showing that PTSD was incurred in or aggravated by military service.  See 38 C.F.R. § 3.304(f) (2005) (service connection for PTSD requires evidence of a medical diagnosis of PTSD, a link between current symptoms and an in-service stressor, and credible supporting evidence that a claim stressor occurred).  The Veteran did not submit a Substantive Appeal regarding the January 2005 Statement of the Case denying his claim.  Because the Veteran did not submit a Substantive Appeal to perfect an appeal of the RO's May 2003 rating decision, that determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  This is the last final decision regarding the Veteran's service connection claim for PTSD.  The evidence of record when the RO decided the claim in May 2003 included the Veteran's service treatment records (STRs), service personnel records, post-service VA and private treatment records, and statements submitted by or on behalf of the Veteran. 

In October 2005, the Veteran sought to reopen his service connection claim for PTSD.  See October 2005 Memorandum from the Veteran's Former Representative.  In a July 2006 rating decision, the RO determined that new and material evidence had been received to reopen the service connection claim for PTSD, but ultimately denied service connection.

Evidence associated with the claims file since the prior last final decision regarding the service connection claim for PTSD (May 2003 rating decision) includes post-service VA treatment records; various private treatment records, including a March 2001 Private Psychiatric Evaluation Report from Dr. M.L. Cesta; an April 2009 Board Hearing Transcript; and statements and written argument submitted by or on behalf of the Veteran, including a statement from the Veteran's wife. 

On review, the Board finds that new and material evidence has been received to reopen the service connection claim for PTSD.  In this regard, a March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta, which was not of record at the time of the May 2003 rating decision, reveals statements from the Veteran that his stressors included incoming rocket/mortar shell/explosive attacks and enemy fire while he served in Vietnam and fear that he would lose his life as a result of these attacks, suggesting a relationship between his psychiatric disabilities and his service.  The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010),  codified at 38 C.F.R. § 3.304(f)(3) (2010).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"   
 
The Veteran's statement demonstrates fear of hostile military activity and  coupled with his records, including his service personnel records, his military occupation specialty (MOS) of airplane repairman and crew chief serving in the 203rd  Aviation Company in Vietnam, show exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent amendment to the PTSD regulation, the Veteran's statements in the March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta are sufficient to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD.    

In addition, the evidence includes statements from the Veteran that a pilot and good friend (possibly identified as [redacted]) was killed around April 1969, May 1969, or June 1969, and the Veteran felt guilt as a result of his death because he was responsible for inspecting the pilot's plane, providing more detailed information of one of his claimed stressors, which were not of record at the time of the May 2003 prior last final decision.  See April 2009 Board Hearing Transcript.  

The Board finds that such evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta and April 2009 Board Hearing Transcript, coupled with the previously submitted evidence of record, are material in that they suggest a relationship between the Veteran's current psychiatric disability and his service and include more detailed information regarding his claimed stressors, and therefore raise a reasonable possibility of establishing the claim.  As such, the Board finds that the March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta and April 2009 Board Hearing Transcript are considered new and material for the purpose of reopening the service connection claim for an acquired psychiatric disorder, to include PTSD, and such claim is reopened.    

Legal Criteria and Analysis - Service Connection Claim

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that, around April 1969, May 1969, or June 1969, a pilot and good friend (possibly identified as [redacted]) was killed.  He indicated that he felt guilt as a result of his death because he was responsible for inspecting the pilot's plane and continues to experience psychiatric problems from this event.  See April 2009 Board Hearing Transcript.  The Veteran also described a near death experience when the engine of a plane stalled while he was a passenger.  However, he was unable to provide any other information regarding this stressor.  See April 2009 Board Hearing Transcript.  
The Veteran also reported experiencing trauma of incoming rocket/mortar shell/explosive attacks and enemy attacks while serving in Vietnam, including being shot at while sleeping in his quarters and while driving a fueling truck.  See April 2009 Board Hearing Transcript; March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta; April 2011 Letter from the Veteran's Representative.  The Veteran implies that he felt fear of losing his life from incoming rocket/mortar shell/explosive attacks and enemy while serving in Vietnam.  See March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta; April 2011 Letter from the Veteran's Representative.  Thus, the Veteran alleges that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as a result of numerous stressors as a result of his active service.

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, initially, the Board notes that there is a current psychiatric disability, variously diagnosed as PTSD, major depressive disorder/depression, and anxiety disorder.  See July 2002 Private Psychiatric Treatment Report from Kentucky River community Care; July 2004 PTSD Team Treatment Plan, Mountain Home VAMC; April 2008 Primary Care Progress Note, Lexington-Cooper VAMC; March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta.  As there is evidence of a current chronic disability, the first element of the Veteran's service connection claim is satisfied.   

The Veteran claims that his psychiatric disability, to include PTSD, is the result of various stressors, to include being shot at while sleeping in his quarters and while driving a fueling truck, guilt as a result of the death of a friend and pilot in 1969, and a near death experience when the engine of a plane stalled while he was a passenger.  The Board initially notes that the Veteran did not engage in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  However, such records, including unit history of the 203rd Aviation Company 223D Aviation Battalion, reflect that the Veteran's most significant duty assignment was with an aviation/combat regiment in Vietnam for which he was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that he was exposed to rocket and mortar attacks and that he experiences guilt as a result of the death of a friend and pilot.  The Veteran's alleged stressors of being shot at while sleeping in his quarters and while driving a fueling truck, and experiencing a near death experience when the engine of a plane stalled while he was a passenger, which he claimed occurred during the combat-like conditions in Vietnam, are also acknowledged.  In this regard the Board notes that the Veteran's recollections related to his fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In addition to the aforementioned, the Veteran's service treatment records (STRs) show that on the November 1969 separation examination, the Veteran reported nervous trouble.  See November 1969 Report of Medical History.  Although the Veteran was not treated or diagnosed with any psychiatric condition in-service, such evidence further supports his service connection claim revealing complaints of a nervous problem after his return from service in Vietnam.  

The record also contains a positive medical nexus opinion.  The Board finds that the positive nexus opinion coupled with credible statements of in-service stressors are probative, and thus, the evidence supports the Veteran's service connection claim.  In this regard, the claims file contains a March 2011Private Psychiatric Evaluation Report from Dr. M.L. Cesta.  The psychiatrist noted that the Veteran's stressors consisted of exposure to mortar and rocket attacks, ground fire attacks, small arms fire, near-death experiences in airplanes and helicopters, the death of his fellow soldiers, and the visualization of dead and mutilated soldiers.  Following an interview with the Veteran, a review of the claims file, and a mental status examination, the examiner provided an Axis I diagnosis of PTSD in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In this regard, the examiner indicated that the Veteran was "exposed to multiple traumatic events, having experiences, witnessed, and been confronted with the events that led to others deaths, the potential for his death, and ongoing threat of physical integrity," and "his current response to these past traumas continues to include intense fear, helplessness and anger."  The examiner opined that the Veteran's PTSD was "directly related to the dangerous combat experiences he endured."  See March 2011 Private Psychiatric Evaluation Report from Dr. M.L. Cesta.  

Therefore, as the Veteran's claimed stressors of being exposed to rocket and mortar attacks, experiencing guilt as a result of the death of a friend and pilot in 1969, and having a near death experience when the engine of a plane stalled while he was a passenger, are related to his fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; and the examiner confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received; to this extent, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


